Citation Nr: 0731609	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  00-01 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to June 5, 2005, 
for a 70 percent evaluation for bipolar disorder. 

2.  Entitlement to an effective date prior to June 5, 2005, 
for a rating of total disability based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, in July 2002, which continued the veteran's 30 
percent disability rating for bipolar disorder.  A subsequent 
rating decision, dated June 2003, denied entitlement to TDIU.  
A rating of 50 percent was assigned, effective December 27, 
2001, in a December 2002 rating decision.  A subsequent 
rating decision of November 2005 increased the veteran's 
bipolar disorder rating to 70 percent and granted TDIU, 
effective June 5, 2005.  

In May 2006, the case was remanded for further development.  
It has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  From December 27, 2001 to June 4, 2005, the veteran's 
bipolar disorder was productive of no more than occupational 
and social impairment with reduced reliability and 
productivity.  

2.  June 9, 2005 is the earliest date it was factually 
ascertainable that the veteran met the criteria for a 70 
percent rating for bipolar disorder.  

3.  It was not factually ascertainable that the veteran was 
precluded from performing all forms of substantially gainful 
employment as a result of his service-connected bipolar 
disorder prior to June 5, 2005.  
CONCLUSIONS OF LAW

1.  The assignment of an effective date prior to June 5, 
2005, for the grant of a 70 percent rating for bipolar 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.400, 4.130, 
Diagnostic Code 9432 (2007).  

2.  The assignment of an effective date prior to June 5, 
2005, for the grant of a total rating based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321(b), 3.400, 4.16(b) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In a January 2002 and October 2002 letters, issued prior to 
the decisions on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims for an increased rating and 
entitlement to a total rating based on individual 
unemployability, what information and evidence is needed to 
substantiate a claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence he had that pertained to 
the claims.  Similar information was provided in a December 
2004 letter.  In a May 2006 letter, he was again advised of 
the division of responsibilities with regard to obtaining 
evidence, as well as how disability ratings and effective 
dates were determined.  The case was last readjudicated in 
December 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's private and VA treatment reports, private medical 
statements, VA examination reports, and the veteran's own 
statements.  Additionally, the veteran and his spouse 
provided testimony at a videoconference hearing before the 
undersigned in September 2004.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  There is no additional notice that should be 
provided and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claims, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o)(1) (2007).  An exception to this 
rule applies under circumstances where evidence demonstrates 
that a factually ascertainable increase in disability 
occurred during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ." Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).  

Earlier Effective Date for the Grant of a
70 Percent Rating for Bipolar Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The veteran's service-connected bipolar disorder is currently 
rated 70 percent disabling under the provisions of Diagnostic 
Code 9432 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2007).  The regulations are cited, in pertinent 
part, below:  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Global Assessment of Functioning (GAF) Scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF score of 31 to 40 
means that the veteran has some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 
38 C.F.R. § 4.130 (2007).  Rather, GAF scores are but one 
factor to be considered in conjunction with all the other 
evidence of record.  

Here, the record reflects that the veteran filed a claim for 
an increased rating for his service-connected bipolar 
disorder that was received by the RO on December 27, 2001.  
The RO granted an increased 50 rating for his bipolar 
disorder from December 27, 2001 to June 4, 2005.  On June 5, 
2005, it was increased to 70 percent.  

Based on the evidence of record, the Board finds that an 
effective date prior to June 5, 2005 for the grant of a 70 
percent rating for the veteran's service-connected bipolar 
disorder is not warranted.  In a December 2001 letter from 
the veteran's private psychiatrist, H.L.R., M.D., M.P.H., 
(Dr. R.), reported that the veteran's GAF was 50 based on the 
fact that he took is medications to control his symptoms.  He 
believed that the veteran should be evaluated as 50 percent 
disabling and that his GAF would be 30 if he discontinued his 
medications.  He stated that it was his opinion that the 
veteran could not hold a job.

Upon VA examination in May 2002, the veteran was found to be 
well-groomed, cooperative, alert and oriented.  There were no 
signs of psychosis and his mood was normothymic.  There was 
no evidence of behavioral or impulse "dyscontrol."  There 
were no significant cognitive impairments.  The veteran 
stayed at home and raised his two sons, was able to do 
household chores, cared for his ailing mother, and enjoyed a 
number of leisurely activities.  He also did volunteer work 
at hospice and maintained social relationships.  The 
veteran's GAF was reported to be 50.  The examiner noted that 
the veteran continued to suffer from a depressive disorder 
but that his symptoms only impacted his functional status to 
a minimal degree.  

At a subsequent VA examination in November 2003, a similar 
clinical picture was reported.  The examiner noted that the 
veteran had constructed a lifestyle that entailed minimal 
stress and minimal activity.  He also noted that it was 
difficult to assess whether the veteran's functional status 
had decreased because the file was not available.  However, 
the veteran did not report any significant increase in 
symptoms within the past five years.  Although he seemed a 
little more stressed, the stress was associated with paying 
for his sons' college education.  His GAF was reported to be 
55.  

In a September 2003 letter, Dr. R. also did not note any 
significant increase in the veteran's symptoms, other than 
some mood fluctuations and some increased depression.  He did 
note that the veteran was completely disabled.  Again in a 
September 2004 letter, Dr. R. did not report any significant 
increase in the veteran's symptoms or a drop in his GAF 
score.  He continued to report that the veteran was unable to 
work due to his psychiatric disability.  

At a VA examination on June 9, 2005, the veteran reported 
that he no longer had any friends and his relationships with 
his children and wife had deteriorated.  He had no interest 
in doing any activities and he found it difficult to get out 
of a chair and move around.  His speech was constricted and 
at a mildly decreased rate.  His affect was blunted and his 
mood was depressed.  His thought process was logical and 
coherent.  There was no evidence of suicidal or homicidal 
ideation.  There were no hallucinations or delusions.  His 
GAF was 41.  

Based on the evidence at this examination, the veteran's 
disability rating was increased to 70 percent.  Prior to this 
time, the evidence did not reflect occupational and social 
impairment with deficiencies in most areas due to suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical speech, or near-continuous panic or 
depression; a neglect of personal appearance and hygiene; or 
an inability to establish and maintain effective 
relationships.  In fact, the veteran reported that he had 
good relationships with his sons, he had a good relationship 
with his spouse, and he was active in his community.  He did 
not engage in obsessional rituals which interfered with 
routine activities, his rate and flow of speech was normal 
and there was no evidence of a thought disorder.  There was 
also no evidence of psychomotor abnormalities, delusions, or 
other inappropriate behaviour.  There was no evidence that 
the veteran experienced near-continuous panic.  

The Board acknowledges that the veteran experienced a "short 
temper" and he admitted to passive suicidal ideation.  
However, there was no evidence of suicidal intent or plan, or 
any periods of violence.  Moreover, the assigned GAF score of 
50-55, even by his private psychiatrist, suggests such 
symptoms were not significantly problematic.  As noted above, 
a GAF score of between 51 and 60 indicates only moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  Consequently, those two reported 
symptoms, when considered in conjunction with the other 
findings, are insufficient upon which to grant an increased 
70 percent rating the period from the date of the veteran's 
claim for an increase until the June 2005 examination; and 
the Board finds that the overall disability picture that 
resulted from the veteran's bipolar symptoms was consistent 
with the criteria required for a 50 percent rating during 
that time period.  In fact, the veteran's private 
psychiatrist indicated he reviewed the rating criteria and 
that the veteran met the criteria for a 50 percent 
evaluation.  

In light of the above, the Board concludes that June 5, 2005, 
is the earliest date that may be assigned for the award of a 
70 percent rating for the veteran's bipolar disorder because 
this is the earliest date that the preponderance of the 
evidence shows it was factually ascertainable that the 
symptoms associated with his bipolar disorder more nearly 
approximated the criteria for 70 percent.  See 38 C.F.R. 
§ 3.400(o).  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


Earlier Effective Date for Grant of Total Disability Rating
Based on Individual Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2007).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2007).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2007).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2007).  

A review of the record reveals that on October 22, 2002, the 
RO received the veteran's formal claim for a total disability 
rating based on individual unemployability due to service-
connected disability.  At that time, his service-connected 
disabilities included chronic urethritis, rated 
noncompensable and bipolar disorder, rated 50 percent 
disabling.  His combined rating was 50 percent.  As such, he 
did not satisfy the percentage rating standards for 
individual unemployability benefits, although consideration 
to such benefits on an extraschedular basis may be given.  In 
such an instance, the question then becomes whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes this case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, the preponderance 
of the evidence of record does not support the veteran's 
claim that his service-connected disorders prevented him from 
working prior to June 5, 2005.  While his service-connected 
bipolar disorder clearly caused difficulty in performing 
employment, the evidence indicates that this disability had 
not rendered him unemployable prior to this date.  There is 
also no indication that his service connected allergic 
rhinitis (10 percent) or urethritis (0 percent) impact his 
ability to work.  

Although the veteran reported he has not worked since 1989 
due to his bipolar disorder, the evidence indicates he 
stopped working as an electrician due to a back injury at 
work.  Moreover, a VA treatment record dated in 1997 noted 
the veteran was running a consumer consulting business with 
his wife.  Subsequent entries in July 2001 and January 2002 
noted the veteran worked from home and that this arrangement 
worked well most of the time.  At the May 2002 VA 
examination, the veteran reported that he enjoys volunteering 
at the local hospice and has thought about doing some 
additional work but believed that earning money would 
jeopardize his benefits.

At a VA examination in May 2004, the examiner concluded that 
the veteran was able to obtain and maintain gainful 
employment in a sedentary capacity.  

In conclusion, the preponderance of the evidence shows that 
the veteran's service-connected disabilities did not prevent 
all substantially gainful employment prior to June 5, 2005.  
See Van Hoose, supra.  Hence, the Board finds that a total 
compensation rating based on individual unemployability, 
including on an extraschedular basis, is not warranted prior 
to that date.  Upon VA examination in May 2002, it was noted 
that the veteran took are of his two sons, did household 
chores, and did some caretaking for his mother who lived with 
them.  He also did volunteer work at a local hospice.  A 
similar pictures was indicated at the subsequent VA 
examination in November 2003 when the veteran described 
himself as a "stay at home mom."  Although Dr. R., the 
veteran's private psychiatrist noted in letters written in 
September 2002, September 2003 and September 2004 that the 
veteran's bipolar disorder rendered him unemployable, the 
complete record does not support that assertion.  Moreover, 
Dr. R. did not discuss the veteran's domestic contribution as 
a form of employment, or his ability to do volunteer work.  

Upon VA examination in June 2005, the symptoms associated 
with the veteran's bipolar disorder increased and he had more 
difficulty with his relationships and his activities.  Based 
on this finding, he was awarded a 70 percent rating for his 
bipolar disorder, and at this time, he met the percentage 
rating standards for individual unemployability benefits.  
Since he met the percent rating standards, and he had medical 
statements attesting to his unemployability, those benefits 
were granted effective June 5, 2005.  This is the earliest 
date that the benefits may be awarded.  See 38 C.F.R. 
§§ 3.321(b), 4.16(b), 3.400(o).  Moreover, the veteran's 
increased symptoms did not precede the date of his claim for 
this benefit.  Consequently, 38 C.F.R. § 3.400(o)(2) is 
inapplicable to the facts presented here.  See Harper, supra.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for an 
effective date prior to June 5, 2005 for the grant of a total 
disability rating based on individual unemployability, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An effective date prior to June 5, 2005, for the grant of a 
70 percent rating for bipolar disorder is denied.

An effective date prior to June 5, 2005, for the grant of a 
total disability rating based on individual unemployability 
due to service-connected disability is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


